                 UNITED STATES COURT OF INTERNATIONAL TRADE



 ONE WORLD TECHNOLOGIES, INC.,

          Plaintiff,

 v.

 UNITED STATES, UNITED STATES
 DEPARTMENT OF HOMELAND
 SECURITY, UNITED STATES
 CUSTOMS AND BORDER
 PROTECTION, and COMMISSIONER                      Before: Jennifer Choe-Groves, Judge
 KEVIN K. MCALEENAN,
                                                   Court No. 19-00017
          Defendants,

 and

 THE CHAMBERLAIN GROUP, INC.,
 and UNITED STATES
 INTERNATIONAL TRADE
 COMMISSION,

          Defendant-Intervenors.



                                               ORDER

         Following a telephonic conference with the Parties, and upon consideration of all papers

and proceedings in this action, it is hereby

         ORDERED that all briefing, discovery, and further proceeding deadlines occurring on or

after May 1, 2019, are suspended.


                                                                      /s/ Jennifer Choe-Groves
                                                                    Jennifer Choe-Groves, Judge

Dated:      May 3, 2019
         New York, New York
